UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22801 Franklin ETF Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: 2/28/17 Item 1. Schedule of Investments. Franklin ETF Trust Statement of Investments, February 28, 2017 (unaudited) Franklin Liberty Short Duration U.S. Government ETF Principal Amount Value U.S. Government and Agency Securities 37.8% Dragon 2012 LLC, secured bond, 1.972%, 3/12/24 $ 64,511 $ 63,715 a Federal Agricultural Mortgage Corp. Guaranteed Trust 07-1, 144A, 5.125%, 4/19/17 275,000 276,620 FHLB, 1.375%, 6/12/20 1,400,000 1,386,699 FHLMC, 1.25%, 8/01/19 1,500,000 1,494,870 FHLMC, 1.25%, 10/02/19 3,500,000 3,480,641 FHLMC, 1.375%, 5/01/20 1,525,000 1,514,397 FHLMC, 1.75%, 5/30/19 1,250,000 1,260,651 FHLMC, 2.375%, 1/13/22 1,000,000 1,019,086 FHLMC, 3.75%, 3/27/19 1,350,000 1,417,215 FICO, A-P, Strip, 10/06/17 1,000,000 994,030 FICO, D-P, Strip, 9/26/19 1,585,000 1,521,461 FICO, E-P, Strip, 11/02/18 225,000 219,855 FNMA, 1.625%, 1/21/20 1,000,000 1,002,190 FNMA, 1.75%, 6/20/19 3,000,000 3,025,221 FNMA, 1.75%, 9/12/19 1,350,000 1,359,543 FNMA, 1.75%, 11/26/19 1,300,000 1,308,861 FNMA, 1.875%, 9/18/18 1,125,000 1,137,082 FNMA, 2.625%, 9/06/24 350,000 356,251 FNMA, 6.625%, 11/15/30 250,000 353,523 FNMA, 7.125%, 1/15/30 250,000 362,036 Iraq Government Agency for International Development Bond, 2.149%, 1/18/22 1,250,000 1,255,324 Israel Government Agency for International Development Bond, 5.50%, 9/18/23 300,000 356,543 Overseas Private Investment Corp., A, zero cpn., 11/15/20 225,000 268,690 Private Export Funding Corp., secured bond, BB, 4.30%, 12/15/21 1,500,000 1,644,303 secured note, LL, 2.25%, 3/15/20 1,600,000 1,623,573 senior secured note, MM, 2.30%, 9/15/20 1,550,000 1,569,547 Residual Funding Corp., senior bond, Strip, 7/15/20 875,000 824,784 TVA, 5.50%, 7/18/17 500,000 509,191 b U.S. Treasury Bond, Index Linked, 1.375%, 1/15/20 2,567,881 2,719,409 U.S. Treasury Note, 0.75%, 12/31/17 2,300,000 2,297,663 0.75%, 8/15/19 2,500,000 2,463,817 0.875%, 1/31/18 2,000,000 1,999,102 0.875%, 6/15/19 3,000,000 2,970,000 1.00%, 2/15/18 1,325,000 1,325,855 1.375%, 12/31/18 2,800,000 2,808,694 1.50%, 5/31/19 1,500,000 1,506,651 1.50%, 11/30/19 2,500,000 2,503,710 1.625%, 12/31/19 1,500,000 1,506,826 2.25%, 7/31/18 1,500,000 1,524,931 3.75%, 11/15/18 1,000,000 1,044,062 b Index Linked, 0.125%, 1/15/23 1,088,855 1,094,173 b Index Linked, 0.125%, 7/15/24 4,575,555 4,565,251 b Index Linked, 0.625%, 7/15/21 2,142,400 2,232,406 Ukraine Government Agency for International Development Bond, 1.844%, 5/16/19 120,000 121,805 Total U.S. Government and Agency Securities (Cost $64,222,810) 64,290,257 Mortgage-Backed Securities 62.0% c Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 18.3% FHLMC, 2.263% - 2.719%, 7/01/29 - 3/01/35 1,492,772 1,574,556 FHLMC, 2.725% - 2.785%, 5/01/33 - 7/01/36 1,274,756 1,352,014 FHLMC, 2.789% - 2.807%, 9/01/27 - 11/01/36 691,610 732,774 FHLMC, 2.812% - 2.819%, 8/01/32 - 1/01/37 1,203,407 1,272,404 FHLMC, 2.82% - 2.823%, 1/01/38 - 8/01/38 1,285,235 1,359,321 FHLMC, 2.828% - 2.872%, 11/01/33 - 6/01/37 921,032 974,484 FHLMC, 2.875% - 2.912%, 1/01/28 - 10/01/38 1,527,417 1,619,169 FHLMC, 2.916% - 2.918%, 9/01/29 - 4/01/36 820,960 867,028 FHLMC, 2.921% - 2.948%, 1/01/26 - 6/01/37 1,601,250 1,698,321 FHLMC, 2.95% - 3.001%, 1/01/35 - 1/01/42 1,480,492 1,563,573 FHLMC, 3.029%, 10/01/38 2,338,250 2,473,804 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin ETF Trust Statement of Investments, February 28, 2017 (unaudited) Franklin Liberty Short Duration U.S. Government ETF (continued) Principal Amount Value Mortgage-Backed Securities (continued) c Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate (continued) FHLMC, 3.05%, 9/01/37 $ 1,393,119 $ 1,477,060 FHLMC, 3.018% - 3.057%, 8/01/34 - 4/01/37 1,544,542 1,640,949 FHLMC, 3.071% - 3.086%, 9/01/35 - 9/01/36 1,311,820 1,394,000 FHLMC, 3.092%, 11/01/37 1,323,143 1,403,372 FHLMC, 3.103%, 5/01/40 2,279,121 2,423,996 FHLMC, 3.125%, 8/01/41 1,436,279 1,519,635 FHLMC, 3.104% - 3.16%, 5/01/35 - 6/01/41 1,256,220 1,334,908 FHLMC, 3.161%, 9/01/37 2,353,569 2,500,651 FHLMC, 3.167% - 3.189%, 3/01/36 - 4/01/40 1,525,050 1,609,712 FHLMC, 3.194% - 5.508%, 8/01/24 - 1/01/38 303,900 322,494 31,114,225 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 1.5% d FHLMC, 3.50%, 3/15/46 2,450,000 2,510,676 c Federal National Mortgage Association (FNMA) Adjustable Rate 37.2% FNMA, 2.553%, 8/01/37 1,716,247 1,777,379 FNMA, 2.00% - 2.574%, 9/01/17 - 11/01/40 1,637,432 1,691,844 FNMA, 2.575% - 2.631%, 5/01/32 - 11/01/35 1,496,414 1,563,761 FNMA, 2.644% - 2.659%, 7/01/29 - 5/01/39 1,605,032 1,677,310 FNMA, 2.711%, 5/01/35 2,110,172 2,222,617 FNMA, 2.66% - 2.723%, 12/01/24 - 4/01/40 1,407,263 1,471,698 FNMA, 2.727% - 2.775%, 3/01/25 - 9/01/39 1,390,054 1,465,622 FNMA, 2.775% - 2.78%, 11/01/34 - 7/01/38 1,207,291 1,275,410 FNMA, 2.781% - 2.788%, 3/01/34 - 6/01/36 1,286,624 1,357,225 FNMA, 2.795%, 5/01/36 2,665,687 2,826,064 FNMA, 2.795%, 7/01/38 2,316,290 2,451,482 FNMA, 2.791% - 2.807%, 6/01/32 - 12/01/40 1,601,691 1,689,056 FNMA, 2.817%, 10/01/35 1,240,499 1,312,546 FNMA, 2.811% - 2.827%, 10/01/34 - 12/01/40 1,463,344 1,543,572 FNMA, 2.843%, 11/01/35 1,588,885 1,665,534 FNMA, 2.83% - 2.859%, 1/01/32 - 3/01/38 1,599,707 1,686,765 FNMA, 2.875%, 6/01/34 1,466,032 1,551,701 FNMA, 2.872% - 2.878%, 8/01/36 - 7/01/38 901,927 953,197 FNMA, 2.895% - 2.942%, 1/01/25 - 8/01/37 1,347,102 1,420,458 FNMA, 2.942% - 2.954%, 11/01/34 - 4/01/36 1,432,787 1,515,105 FNMA, 2.956% - 2.965%, 4/01/35 - 9/01/39 1,505,358 1,590,388 FNMA, 2.978% - 2.99%, 12/01/32 - 9/01/37 1,394,589 1,473,358 FNMA, 2.994%, 9/01/43 1,480,767 1,564,972 FNMA, 3.019%, 5/01/39 1,260,854 1,336,851 FNMA, 2.991% - 3.02%, 1/01/28 - 5/01/37 1,363,407 1,447,239 FNMA, 3.025% - 3.028%, 2/01/35 - 4/01/40 1,488,360 1,577,865 FNMA, 3.029% - 3.039%, 11/01/34 - 9/01/38 1,143,320 1,209,167 FNMA, 3.042% - 3.05%, 5/01/33 - 7/01/41 1,203,834 1,277,532 FNMA, 3.063%, 9/01/37 1,419,612 1,503,944 FNMA, 3.055% - 3.063%, 11/01/36 - 9/01/40 1,562,364 1,656,931 FNMA, 3.064% - 3.071%, 12/01/34 - 1/01/38 1,535,622 1,628,595 FNMA, 3.083%, 10/01/40 1,856,126 1,967,502 FNMA, 3.071% - 3.119%, 12/01/30 - 3/01/42 1,379,316 1,457,915 FNMA, 3.141%, 6/01/40 1,994,807 2,102,704 FNMA, 3.12% - 3.176%, 12/01/32 - 9/01/39 1,575,373 1,670,575 FNMA, 3.221%, 2/01/41 1,681,531 1,787,297 FNMA, 3.178% - 3.221%, 1/01/33 - 3/01/42 1,590,715 1,677,151 FNMA, 3.23% - 3.34%, 10/01/33 - 2/01/40 1,517,137 1,610,155 FNMA, 3.37% - 4.458%, 10/01/27 - 5/01/40 1,453,783 1,545,300 FNMA, 4.825%, 3/01/33 177,321 187,660 63,391,447 Franklin ETF Trust Statement of Investments, February 28, 2017 (unaudited) Franklin Liberty Short Duration U.S. Government ETF (continued) Principal Amount Value Mortgage-Backed Securities (continued) Federal National Mortgage Association (FNMA) Fixed Rate 5.0% FNMA, 3.00%, 2/01/32 $ 7,000,000 $ 7,206,644 d FNMA, 3.50%, 3/15/46 1,250,000 1,281,152 8,487,796 Total Mortgage-Backed Securities (Cost $105,651,452) 105,504,144 Total Investments before Short Term Investments (Cost $169,874,262) 169,794,401 Shares Short Term Investments (Cost $2,980,905) 1.7% Money Market Funds 1.7% c,e Institutional Fiduciary Trust Money Market Portfolio, 0.09% 2,980,905 2,980,905 Total Investments (Cost $172,855,167) 101.5% 172,775,306 Other Assets, less Liabilities ( ) % (2,608,074 ) Net Assets 100.0% $ 170,167,232 a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At February 28, 2017, the value of this security was $276,620, representing 0.2% of net assets. b Principal amount of security is adjusted for inflation. c The coupon rate shown represents the rate at period end. d Security purchased on a to-be-announced (TBA) basis. e See Note 6 regarding investments in affiliated management investment companies. At February 28, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts U.S. Treasury 5 Yr. Note Short 29 $ 3,413,391 6/30/17 $ 10,802 $ — U.S. Treasury 10 Yr. Note Short 79 9,841,672 6/21/17 31,131 — U.S. Treasury Long Bond Short 5 758,281 6/21/17 1,042 — U.S. Treasury Ultra 10 Yr. Note Short 16 2,143,000 6/21/17 5,210 — Net unrealized appreciation (depreciation) $ 48,185 Abbreviations Selected Portfolio FHLB Federal Home Loan Bank FICO Financing Corp. TVA Tennessee Valley Authority Franklin ETF Trust Notes to Statement of Investments (unaudited) Franklin Liberty Short Duration U.S. Government ETF 1. ORGANIZATION Franklin ETF Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Franklin Liberty Short Duration U.S. Government ETF (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The Fund is an exchange traded fund (ETF) and is actively managed, thus it is not designed to track an index. Effective June 1, 2016, Franklin Short Duration U.S. Government ETF was renamed Franklin Liberty Short Duration U.S. Government ETF. 2. FINANCIAL INSTRUMENT VALUATION The Fund’s investments in financial instruments are carried at fair value daily. Fair v alue is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross functional Valuation Committee (VC). The VC provides administration and oversight of the Fund’ s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the- counter market rather than on a securities exchange. The Fund’s pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Derivative financial instruments listed on an exchange are valued at the official closing price of the day. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. The Fund entered into exchange traded futures contracts primarily to manage and/or gain exposure to interest rate risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset at a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as variation margin payable or receivable. 4. MORTGAGE DOLLAR ROLLS The Fund enters into mortgage dollar rolls, typically on a to-be-announced basis. Mortgage dollar rolls are agreements between the Fund and a financial institution where the Fund sells (or buys) mortgage-backed securities for delivery on a specified date and simultaneously contracts to repurchase (or sell) substantially similar (same type, coupon, and maturity) securities at a future date and at a predetermined price. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage-backed securities. Transactions in mortgage dollar rolls are accounted for as purchases and sales and may result in an increase to the Fund’s portfolio turnover rate. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. 5. INCOME TAXES At February 28, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 173,216,770 Unrealized appreciation $ 69,875 Unrealized depreciation (511,339 ) Net unrealized appreciation (depreciation) $ (441,464 ) 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended February 28, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Held Value at Outstanding at Beginning Gross Gross at End End of Investment Realized Held at End of Period Additions Reductions of Period Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.09% 3,967,483 65,041,437 (66,028,015 ) 2,980,905 $ 2,980,905 $ 428 $ - - % a a Rounds to less than 0.1%. 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs ar e used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assu mptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2017 , in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: U.S. Government and Agency Securities $ - $ 64,290,257 $ - $ 64,290,257 Mortgage-Backed Securities - 105,504,144 - 105,504,144 Short Term Investments 2,980,905 - - 2,980,905 Total Investments in Securities $ 2,980,905 $ 169,794,401 $ - $ 172,775,306 Other Financial Instruments: Futures Contracts $ 48,185 $ - $ - $ 48,185 8. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Fund ’s financial statements and related disclosures. 9. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additio nal information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN ETF TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date April 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date April 26, 2017 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date April 26, 2017
